PER CURIAM.
' We agree with the appellant that the trial court erred in denying, on the basis of laches, Robert Clement’s petition to be determined the lawful heir of Felix S. Solomon. See Sheffield v. Barry, 153 Fla. 144, 14 So.2d 417 (1943). The judgment denying Clement’s petition is, accordingly, reversed. On remand, we direct the trial court to consider the other issues raised below which it declined to address, including the effect of the Michigan probate court’s vacation of an adoption order entered in 1933. In so doing, the court shall be guided by the principles established in Mott v. First National Bank of St. Petersburg, 98 Fla. 444, 124 So. 36 (1929). See also In re *691Estate of O’Dea, 29 Cal.App.3d 759, 105 Cal.Rptr. 756 (1973).
Reversed and remanded with directions.